UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 02-4227
JOSEPH BULLOCK,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
                  Robert E. Payne, District Judge.
                           (CR-98-133)

                      Submitted: October 17, 2002

                      Decided: October 29, 2002

        Before WIDENER and MOTZ, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Craig W. Sampson, LAW OFFICE OF CRAIG W. SAMPSON, Rich-
mond, Virginia, for Appellant. Michael Cornell Wallace, OFFICE OF
THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.
2                     UNITED STATES v. BULLOCK
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Joseph Bullock appeals the district court’s order on remand grant-
ing specific performance as the remedy for the United States’ breach
of its plea agreement with him. In a brief filed by counsel pursuant
to Anders v. California, 386 U.S. 738 (1967),* Bullock argues the dis-
trict court should have deferred to his preference of rescission in
selecting a remedy. We disagree.

   Bullock contends the concurring opinions in Santobello v. New
York, 404 U.S. 257, 263 (1971), indicate a district court should con-
sider the defendant’s preference in selecting a remedy for a breach of
a plea agreement. Based on our review of the record and the relevant
case law, however, we find this contention unpersuasive. Courts con-
sistently confer upon district courts unfettered discretion in selecting
a remedy for a breach of a plea agreement. See, e.g., United States v.
Jureidini, 846 F.2d 964, 965-66 (4th Cir. 1988). Furthermore, we find
the timing and context of Bullock’s request to vacate his plea agree-
ment attenuates his reliance on those concurring opinions. See Santo-
bello, 404 U.S. at 267, 268. Nor do we find other error in the district
court’s finding that Bullock was entitled only to specific performance
of his plea agreement.

   We have examined the entire record in this case in accordance with
the requirements of Anders and find no meritorious issues for appeal.
Accordingly, we affirm the district court’s order granting specific per-
formance.

   This court requires that counsel inform his client, in writing, of his
right to petition the Supreme Court of the United States for further

  *Bullock was notified of his right to file a pro se supplemental brief,
but he has not done so.
                     UNITED STATES v. BULLOCK                      3
review. If the client requests that a petition be filed, but counsel
believes that such a petition would be frivolous, then counsel may
move in this court for leave to withdraw from representation. Coun-
sel’s motion must state that a copy thereof was served on the client.
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                        AFFIRMED